Election/Restrictions
This application contains claims directed to the following patentably distinct species. 
Applicant is to elect one of the following Species:
Species 1: Figures 1-6
Species 2: Figures 7-16
Species 3: Figures 35-39
Species 4: Figures 42-47
Species 5: Figures 48-50
Species 6: Figures 51-54
Species 7: Figures 55-57
Species 8: Figures 58-60
Species 9: Figures 61-63
Species 10: Figures 64-66
Applicant is to elect one of the following Sub Species of locking devices:
Sub Species A: Figures 17-23, 41 and 67-71
Sub Species B: Figures 24-28
Sub Species C: Figures 29-34 and 40
The species are independent or distinct because Species 1 is directed towards an article of footwear with a tightening grip and a loosening grip facilitated by pulling force. Species 2 is directed towards an article of footwear with a first and/or a second conduit surrounding a portion of the tensioning cable. Species 3 is directed towards an article of footwear with a plurality of fastening members that extend across the throat opening and lace first and second lace segments. Species 4 is directed towards an Species 5 is directed towards an article of footwear with a throat closure, cable guides that include a base and a flange, the flange having a convex inner surface for receiving a cable and a sheath. Species 6 is directed towards an article of footwear with an exposed release cord and engagement/cable guides, the release cord extending from a passage along the medial side of the footwear and a tensioning cable extending into a corresponding passage, the release cord and the tension cable operating independently from one another. Species 7 is directed towards an article of footwear with medial and lateral engagement features disposed on non-elastic regions which create a low number of turns by the lace segments. Species 8 is directed towards an article of footwear with an elastic instep region and non-elastic materials, medial and lateral engagement features, the lace segments may extend through a passage defined by the non-elastic regions and a mounting feature. Species 9 is directed towards an article of footwear with an elastic instep and forefoot regions and non-elastic regions surrounding the elastic regions and additional non-elastic regions may be applied over portions of the elastic regions, forefoot and medial engagement features disposed on the non-elastic regions, and passages for routing lace segments. Species 10 is directed towards an article of footwear with an elastic instep region and non-elastic instep region, medial and lateral engagement features, the lace segments zigzagging across the throat opening. 
The sub species are independent or distinct because Sub Species A is directed towards a locking device having a housing having first and second engagement surfaces and retention features the locking member being slidably disposed within the Sub Species B is directed towards a locking device having a housing and a spool within the housing and a first and second pawl and pawl springs. Sub Species C is directed towards an article of footwear with a locking device having a housing and a spool with dividers within the housing, cable retainers and a ratchet mechanism. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their   recognized divergent subject matter;
the inventions require a different field of search (for example, searching  different classes/subclasses or electronic resources, or employing different search queries);   
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C.101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant was not contacted to make an oral election to be above restriction requirement due to the complexity of the restriction requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732